NO. 07-12-00250-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                    JULY 5, 2012


                       IN RE R. WAYNE JOHNSON, RELATOR


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      Relator R. Wayne Johnson, proceeding pro se, has filed a petition seeking a writ

of mandamus compelling the respondent, the Honorable Edward L. Self, Judge of the

242nd District Court of Castro County, to rescind an order dismissing a lawsuit Johnson

filed in Castro County.1 According to Johnson, Judge Self abused his discretion by

dismissing the suit because mandatory venue lay in another county. We previously

denied Johnson’s mandamus relief for this same dismissal. In re Johnson, No. 07-11-

0433-CV, 2011 Tex. App. Lexis 8662 (Tex.App.--Amarillo Oct. 31, 2011, orig.

proceeding) (per curiam) (mem. op.). We also affirmed the dismissal on Johnson’s

appeal.   Johnson v. Cornelius, No. 07-11-0091-CV, 2011 Tex. App. Lexis 7762

(Tex.App.--Amarillo Sept. 28, 2011, no pet.) (mem. op.). The contentions in his present




      1
         Johnson v. Cornelius, No. B9231-1011 (242nd Dist. Ct. Castro County, Tex.
Jan. 13, 2011).
petition are variations on the same arguments he made in those proceedings.

Johnson’s petition is denied.




                                                   Per Curiam




                                     2